DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  The instant application is examined assuming the claims have an effective filing date of 11/26/2001.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 3, 6-8, 10, 13-16, and 18-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Rosenbluth et al. (2002/0014075).  
Regarding claim 1, Rosenbluth et al. disclose a system (see at least figures 1A-1E and paragraphs [0049] and [0050]) for treating an aneurysm (AN) comprising: 4a catheter delivery system (20; see figure 1C) having a distal tip (23); and 5a filler (30; see figure 1E) passable through the distal tip (see figure 1D) into a first fillable space (the 
Regarding claim 3, when the filler is in the deployed configuration, the 14first fillable space is connected to the second fillable space (see figure 1E).
Regarding claim 6, when the filler is in the deployed configuration, the 23filler is a continuous structure (see figure 1E).
Regarding claim 7, when the filler is in the deployed configuration, the 26filler contacts two distal legs of a bifurcated stent (see figure 1E).
Regarding claim 8, when the filler is in the deployed configuration, the 29filler contacts a wall of the aneurysm (see figure 1E).
Regarding claim 10, when the filler is in the deployed configuration, the 6filler contacts a proximal leg of the bifurcated stent (see figure 1E).
Regarding claim 13, the deployed configuration is a first deployed 16configuration, wherein when the filler is in the first deployed configuration, the filler is in the 17first fillable space as a first structure and the filler is in the second fillable space as a second 18structure different from the first structure (see figure 4D and paragraph [0066] where the filler is shown as discrete structures).
Regarding claim 14, when the filler is in a second deployed 21configuration, the first structure contacts the second structure (see figure 1E).
Regarding claim 15, when the filler is in a second deployed 24configuration, the first and second structures combine to form a single structure (see figure 1E).
Regarding claim 16, Rosenbluth et al. disclose a system (see at least figures 1A-1E and paragraphs [0049] and [0050]) for treating an aneurysm (AN) comprising: 4a catheter delivery system (20; see figure 1C) having a distal tip (23); and 5a filler (30; see figure 1E) passable through the distal tip (see figure 1D) into a first fillable space (a portion of the aneurysm near one of the branch legs of the stent) and into a second fillable 6space (a portion of the aneurysm near the other of the branch legs of the stent; see figure 1D), wherein when the filler is in a deployed configuration (as in figure 1E), the filler is in the first fillable space and 7second fillable space, and wherein the first and second fillable spaces are at a first (distal) end of the aneurysm (see figure 1E).
Regarding claim 18, when the filler is in the deployed configuration, the 6first fillable space is connected to the second fillable space (see figure 1E).
Regarding claim 19, Rosenbluth et al. disclose a system (see at least figures 1A-1E and paragraphs [0049] and [0050]) for treating an aneurysm (AN) comprising: 9a catheter delivery system (20; see figure 1C) having a distal tip (23); and 10a filler (30; see figure 1E) passable through the distal tip (see figure 1D) into a first fillable space (the upper portion of the aneurysm near the main trunk of the stent) and into a second fillable 11space (the lower portion of the aneurysm near the branch legs of the stent; see figure 1D), wherein when the filler is in a deployed configuration (as in figure 1E), the filler is in a fillable space 12adjacent to where three lumens connect to each other (see figure 1E).
Regarding claim 20, when the filler is in the deployed configuration, the 15filler contacts three tubes (see figure 1E).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 4, 5, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenbluth et al. (2002/0014075) in view of Wholey et al. (2002/0169497).  
Regarding claim 2, Rosenbluth et al. disclose the system substantially as described above with respect to claim 1, but fail to disclose the first and second spaces are separate from one another.  Attention is drawn to Wholey et al., who teach it is biologically known to have separate aneurysm spaces (see figure 6) that need to be 
Regarding claim 4, Rosenbluth et al. disclose the system substantially as described above with respect to claim 1, but fail to disclose the first and second spaces are separate from one another.  Attention is drawn to Wholey et al., who teach it is biologically known to have separate aneurysm spaces (see figure 6) that need to be treated.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the system of Rosenbluth et al. to treat a known (per the teachings of Wholey et al.) aneurysm structure with separate spaces.
Regarding claim 5, after the filler is deployed, the first fillable space is 20connected to the second fillable space (Examiner contends the filler of Rosenbluth et al. is capable of forcing the separate spaces taught by Wholey et al. to become connected.).
Regarding claim 17, Rosenbluth et al. disclose the system substantially as described above with respect to claim 16, but fail to disclose the first and second spaces are separate from one another.  Attention is drawn to Wholey et al., who teach it is biologically known to have separate aneurysm spaces (see figures 6 and 7) that need to be treated.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the system of Rosenbluth et al. to treat a known (per the teachings of Wholey et al.) aneurysm structure with separate spaces.
Claims 9, 11, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenbluth et al. (2002/0014075) in view of Lazarus (5,693,088).  
Regarding claim 9, Rosenbluth et al. disclose the system substantially as described above with respect to claim 7, but fail to disclose the claimed outer skin.  Attention is drawn to Lazarus, who teaches an expandable outer skin (66 and 50; see at least figure 5) designed to accept a filler to obtain the advantage of more completely filling and treating an aneurysm to minimize the risk of post-installation migration.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art at the time the invention was made to have included an outer skin on the treatment device of Rosenbluth et al.  This modification provides the advantage of containing the filler (30) of Rosenbluth et al. to minimize the risk of the filler migrating out of the aneurysm.
Regarding claims 11 and 12, Rosenbluth et al. disclose the system substantially as described above with respect to claim 10, but fail to disclose the claimed outer skin.  Attention is drawn to Lazarus, who teaches an expandable outer skin (66 and 50; see at least figure 5) designed to accept a filler to obtain the advantage of more completely filling and treating an aneurysm to minimize the risk of post-installation migration.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art at the time the invention was made to have included an outer skin on the treatment device of Rosenbluth et al.  This modification provides the advantage of containing the filler (30) of Rosenbluth et al. to minimize the risk of the filler migrating out of the aneurysm.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/586,493 in view of Wholey et al. (2002/0169497). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of each application requires a system with a catheter, filler, and bifurcated stent to treat an aneurysm.  Additionally, claims 2, 4, 5, and 17 of the instant application are not claimed in the related application, but are taught by Wholey et al. as outlined above in the 35 USC 103 rejections thereof.  Therefore, Examiner contends it would have been obvious to have recited the limitations of claims 2, 4, 5, and 17 in the related application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,470,869 in view of Rosenbluth et al. (2002/0014075) and Wholey et al. (2002/0169497). The cited patent requires the same filler, outer skin, and catheter delivery system claimed in the instant .
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,470,868 in view of Rosenbluth et al. (2002/0014075) and Wholey et al. (2002/0169497). The cited patent requires the same filler, outer skin, bifurcated stent, and catheter delivery system claimed in the instant application, but fails to claim the location of the filler relative to the bifurcated stent and the separate spaces of the instant application.  However, as outlined above in the claim rejections under 35 USC 102 and 103, Rosenbluth et al. disclose the claimed filler, catheter delivery system, and bifurcated stent and in particular the claimed location of the filler relative to the stent.  Wholey et al. as outlined above in the 35 USC 103 rejections of claims 2, 4, 5, and 17 teach the separate spaces claim limitations.  Therefore, Examiner contends it would have been obvious to have claimed the bifurcated stent and filler relationship and separate spaces in the cited patent.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for art that is considered relevant to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142.  The examiner can normally be reached on Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Ryan J. Severson/Primary Examiner, Art Unit 3771